internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------------ - ------------------------ ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-136025-17 date may legend tax_year taxpayer insured date date date ------- ------------------------------------------------------------- -------------------------------- -------------------------- --------------------------- -------------------- dear ------------------------------------------------ this letter responds to your ruling_request submitted on behalf of taxpayer by letter dated date you request a ruling on the tax treatment of funds recovered in settlement of a lawsuit you request a ruling that the funds recovered in the settlement be excluded from gross_income on the basis that funds are properly deemed a return_of_capital to compensate for a loss or destruction of capital facts taxpayer is a bankruptcy_estate taxpayer was created in response to an unfavorable judgment against insured who fatally injured a party with his automobile insured was covered by an automobile insurance_policy a wrongful death law suit was instituted by the fatally-injured party’s family victim’s family against insured insured’s automobile insurance_company insurer and plr-136025-17 insured’s employer insured was represented by the automobile insurance company’s law firm law firm in defending the wrongful death law suit law firm failed to settle the lawsuit within the policy limits of the automobile policy the victim’s family settled with insured’s employer but went to trial against insured and insurer after trial a significant judgment was granted against insured stunned by the judgment against insured insured filed for bankruptcy protection on date on date the victim’s family filed a proof_of_claim with the bankruptcy court in the amount of the judgment plus interest the only asset of significance taxpayer obtained from insured was a legal claim against insurer and law firm the legal claim was that insurer and law firm failed to settle within the policy limits exposing insured to the large personal judgment taxpayer instituted a lawsuit against law firm and insurer alleging various errors including professional negligence by law firm malpractice lawsuit on date the parties to the malpractice lawsuit executed a settlement under which taxpayer would receive a substantial payment from law firm’s malpractice insurer settlement payment while taxpayer made a claim for punitive_damages in instituting the malpractice lawsuit the settlement payment specifically does not include punitive_damages the settlement was approved by the bankruptcy court while substantial the settlement payment from law firm to taxpayer is still insufficient to satisfy insured’s liability to the victim’s family as a fiduciary for the creditors of the bankruptcy_estate comprised almost exclusively of the victim’s family taxpayer expects to distribute the proceeds of the settlement payment to the victim’s family taxpayer wants to exclude the settlement payment from its income law and analysis unless provided otherwise in subtitle a of the internal_revenue_code gross_income includes all income from whatever source derived sec_61 for a taxpayer to have income under sec_61 there must be an economic gain that benefits the taxpayer personally revrul_81_277 1981_2_cb_14 citing 401_f2d_118 5th cir thus the concept of economic gain is inherent in sec_61 when a claim is resolved by settlement the relevant question for the tax treatment of a settlement award is ‘in lieu of what were the damages awarded ’ 318_f3d_924 9th cir quoting 144_f2d_110 1st cir see also 913_f2d_1486 9th cir the payments are includible in gross_income if they are to replace lost profits milenbach f 3d pincite raytheon f 2d pincite the payments are excludible from gross_income as a return_of_capital if they are to compensate for the loss or destruction of capital milenbach f 3d pincite raytheon f 2d pincite plr-136025-17 taxpayers may exclude an amount they received from their tax counsel if the amount received is to compensate for additional income_tax the taxpayers had to pay as a result of the tax counsel's error in return preparation 40_bta_333 acq 1957_1_cb_4 in clark the tax counsel had prepared a joint_return for the taxpayers a husband and wife and advised them to file it it later turned out the joint_return brought them a less favorable tax outcome than separate returns would have the board concluded that the payment was compensation_for the taxpayers’ loss which impaired their capital or a return of the lost capital and was not income since it was not ‘derived from capital from labor or from both combined ’ clark pincite citing 255_us_509 which in turn quotes from 252_us_189 in revrul_57_47 1957_1_cb_23 issued concurrently with the acquiescence in clark the commissioner analyzed nearly the same facts as in clark the commissioner held that no taxable_income is derived from that portion of the settlement proceeds that does not exceed the amount of tax that the taxpayer was required to pay because of the return preparer’s error and that the remainder of the proceeds that represented interest on the overpaid tax and the fees that the taxpayer paid to the preparer and deducted must be included in gross_income revrul_81_277 held that a payment received from a contractor for failure to fulfill a contractual obligation and in an amount equal to the contractor’s estimated cost to satisfy the obligation was excludible as a return_of_capital a taxpayer who received dollar_figure in settlement of a malpractice claim against an attorney who failed to file a notice of appeal from a tax_court decision against the taxpayer was permitted to exclude a portion of the settlement as a return of lost capital concord instruments v commissioner tcmemo_1994_248 the taxpayer in concord instruments had originally sought dollar_figure for the attorney’s failure to timely file the notice of appeal which consisted of dollar_figure in deficiency paid dollar_figure in interest on the deficiency and dollar_figure in interest_paid to a third party that lent the money to pay the deficiency relying heavily on clark and citing favorably revrul_57_47 and revrul_81_277 the tax_court held that the portion of the dollar_figure settlement attributable to the deficiency was excluded from the taxpayer’s gross_income as a restoration of capital the court specifically rejected the commissioner’s argument that the tax paid_by the taxpayer resulted from the adverse tax_court decision and not from the attorney's failure_to_file a notice of appeal instead the court looked to the taxpayer’s claim against the attorney to characterize the nature of the payment received in the settlement and it did not evaluate the validity of the claim or whether the taxpayer would have prevailed had a timely notice of appeal been filed the professional negligence of the law firm representing insured resulted in a significant judgment against insured which is a loss or destruction of the capital of plr-136025-17 insured as such the subsequent settlement payment stemming from the malpractice lawsuit is a return_of_capital to compensate for a loss or destruction of the capital of insured no economic gain benefits insured personally rather the settlement payment restores some of insured’s impaired capital consistent with the holdings of clark and concord instruments the recovery_of impaired capital is excluded from insured’s gross_income as a restoration of lost capital additionally as successor to insured’s claim against law firm and in its capacity as insured’s bankruptcy_estate the settlement payment in the hands of taxpayer is also deemed as a return_of_capital to compensate for a loss or destruction of capital accordingly the settlement payment is excludible from gross_income of taxpayer as successor conclusion funds recovered in the settlement - the settlement payment - is excludible from gross_income of taxpayer on the basis that funds are properly deemed a return_of_capital to compensate for a loss or destruction of capital this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting cc property of the bankruptcy_estate is identified in u s c sec_541 and generally includes all legal and equitable interests of the debtor in property as of the commencement of the bankruptcy
